


110 HR 2445 IH: To amend the Alaska Native Claims Settlement Act to

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2445
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act to
		  recognize Alexander Creek as a Native village, and for other
		  purposes.
	
	
		1.Alexander creek village
			 recognitionThe Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.) is amended by adding at the end
			 the following:
			
				43.
					Alexander creek village recognition
					(a)Recognition of
				the village of Alexander CreekAlexander Creek, located within
				Township 15N, Range 7W, Seward Meridian, Alaska, is an eligible Native village
				under section 11(b)(3).
					(b)DefinitionsFor
				the purposes of this section, the following terms apply:
						(1)The term
				agency includes—
							(A)any
				instrumentality of the United States;
							(B)any element of an
				agency; and
							(C)any wholly owned
				or mixed-owned corporation of the United States Government identified in
				chapter 91 of title 31, United States Code.
							(2)The term
				conservation system unit has the meaning given that term in the
				Alaska National Interest Lands Conservation Act.
						(3)The term
				Alexander Creek means Alexander Creek Incorporated, an Alaska
				Native Group corporation, organized pursuant to this Act.
						(4)The term
				property has the meaning given that term in Public Law 94–204 (43
				U.S.C. 1611 note).
						(5)The term
				Region means Cook Inlet Region Incorporated, an Alaska Native
				Regional Corporation, which is the appropriate Regional Corporation for
				Alexander Creek under section 1613(h).
						(c)Establishment(1)The Secretary of the
				Treasury, in consultation with the Secretary of the Interior, shall establish
				an account in the Treasury to be known as the Alexander Creek
				account.
						(2)Funds in the Alexander Creek account
				shall—
							(A)be available to Alexander Creek for
				bidding on and purchasing property sold at public sale, subject to paragraph
				(3); and
							(B)remain available until
				expended.
							(3)(A)Alexander Creek may use
				funds in the Alexander Creek account to bid as any other bidder for property in
				Alaska at any public sale by an agency and may purchase such property in
				accordance with applicable laws and regulations of the agency offering the
				property for sale.
							(B)In conducting a transaction described
				in subparagraph (A), an agency shall accept, in the same manner as cash, any
				amount tendered from the Alexander Creek account. The Secretary of the Treasury
				shall adjust the balance of the Alexander Creek account to reflect the
				transaction.
							(C)The Secretary of the Treasury, in
				consultation with the Secretary of the Interior, shall establish procedures for
				the following transactions related to the Alexander Creek account:
								(i)Receipt of deposits.
								(ii)Receipt of deposits into escrow when
				an escrow is required for the sale of property.
								(iii)Reinstatement to the Alexander Creek
				account of any unused escrow deposits in the event that a sale of property is
				not consummated.
								(d)Land
				exchangeThe Secretary of the Interior shall enter into
				negotiations to attempt to conclude, under the authority of section 22(f), a
				land exchange to acquire the surface estate in lands not within any
				conservation system unit from the State of Alaska or the Matanuska-Susitna
				Borough under the same procedures set forth in section 22(f) to enable
				Alexander Creek to select additional public lands within Alexander Creek's
				original withdrawal area in Alaska, as identified by Alexander Creek.
					(e)Amount(1)The initial balance of
				the Alexander Creek account shall be the fair market value of the surface
				estate of the approximately 61,440 acres of deficiency selections made by
				Alexander Creek, as depicted on the map entitled ____________
				and dated ____________.
						(2)If a conveyance is made to Alexander
				Creek pursuant to subsection (d), the Alexander Creek account shall be reduced
				by the amount of the actual acres conveyed multiplied by the average value per
				acre determined under subsection (g).
						(f)Subsurface
				estateThe subsurface estate to lands conveyed to Alexander Creek
				under this section shall be conveyed, without consideration, to the
				Region.
					(g)Appraisal(1)(A)The Secretary shall
				determine the amount to be deposited into the Alexander Creek account by
				appraising the fair market value, as of the date of the enactment of this
				section, of each section selected as a separate parcel and considering that
				public interest use may be the highest and best use of such
				parcels.
							(B)Alexander Creek shall have the
				opportunity to present evidence of value to the Secretary. The Secretary shall
				provide Alexander Creek with a preliminary draft of the appraisal. Alexander
				Creek shall have a reasonable and sufficient opportunity to comment on the
				appraisal.
							(2)The Secretary shall forward a
				certified copy of the appraisal to Alexander Creek.
						(h)Implementation(1)Alexander Creek may
				assign without restriction any or all of the Alexander Creek account upon
				written notification to the Secretary of the Treasury and the Secretary of the
				Interior. In the event that such an assignment is made to the Region, on notice
				from Alexander Creek to the Secretary of the Treasury and the Secretary of the
				Interior, the amount of such assignment shall be added to or made a part of the
				Region's Property Account in the Treasury established pursuant to section 12(b)
				of Public Law 94–204, and may be used in the same manner as other funds in that
				account.
						(2)Upon certification by the Secretary
				of the Interior of the appraisal completed pursuant to subsection (g),
				Alexander Creek shall be deemed to have accepted the terms of this section in
				lieu of any other land entitlement it could have received pursuant to this Act.
				Such acceptance shall satisfy all claims Alexander Creek had or may have had
				against the United States on the date of the enactment of this section.
						(3)Any land conveyed to Alexander Creek
				pursuant to subsection (e) shall be deemed to be a conveyance pursuant to this
				Act.
						(i)Treatment of
				amounts from accountThe Secretary of the Treasury and the heads
				of agencies shall administer sales pursuant to this section in the same manner
				as is provided for any other Native village authorized by law as of the date of
				the enactment of this section (including the use of similar accounts for
				bidding on and purchasing property sold for public sale).
					(j)Limitation on
				agents' and attorneys' feesNo more than 2.5 percent of payments
				received by or on behalf of Alexander Creek under this section may be paid to
				or received by any agent or attorney for services rendered in connection with
				obtaining such payment, any contract to the contrary notwithstanding. Any
				person who violates this subsection shall be guilty of a misdemeanor and shall
				be subject to a fine in the amount provided in title 18, United States
				Code.
					.
		
